Opinion issued August 18, 2011
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00165-CV
———————————
ELIS
MENDEZ, Appellant
V.
GALENA PARK INDEPENDENT SCHOOL
DISTRICT, Appellee

 

 
On Appeal from the 151st District Court 
Harris County, Texas

Trial Court Cause No. 2006-20326
 

MEMORANDUM OPINION
Appellant has filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P.
42.1(a)(1).
Additionally, appellant has not paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of
fees in civil cases unless indigent), 20.1 (listing requirements for
establishing indigence); see also Tex.
Gov’t Code Ann. §§51.207, 51.941(a) (Vernon 2005), § 101.041 (Vernon
Supp. 2010) (listing fees in court of appeals); Order Regarding Fees Charged in
Civil Cases in the Supreme Court and the Courts of Appeals and Before the
Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.
28, 2007), reprinted in Tex. R. App. P. app. A § B(1) (listing
fees in court of appeals).  We also
dismiss the appeal for nonpayment of all required fees.
We dismiss any other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.